DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgments
In the reply, filed on January 28, 2022, Applicant amended claim 1.
Applicant cancelled claim 2.
In the non-final rejection of October 28, 2021, Examiner noted that the information disclosure statement filed March 19, 2020, fails to comply with 37 CFR 1.98(a)(2). Applicant submitted a new information disclosure statement with copies of indicated foreign patent documents on February 1, 2022. Concern is withdrawn.
Examiner objected to claim 1. Applicant amended claim 1. Objection is withdrawn.
Examiner rejected claims 1, 2, and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 1; however, Applicant did not address all of the rejections. Rejection is maintained.
Examiner rejected claims 1, 2, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 1, and cancelled claim 2. Rejection is withdrawn.
Currently, claims 1 and 9 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, lines 16-17 recite: a volume “of PLA” forming the inner shield is 0.85 mL; however, such is new matter not described in the Specification. The Specification (paragraph [0040]) instead recites: 0.85 mL “of resin” for outer cover 711 and cap 741 of the exemplary embodiment of FIG. 6. The claimed “of PLA” is narrower in scope than the disclosed “of resin”, which is broader in scope. Claim 9 is rejected by virtue of being dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, line 16, the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the term “approximately 0.025 inches” has been rendered indefinite by the use of the term “approximately”. Claim 9 is rejected by virtue of being dependent upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens (US 3,073,307), and further in view of Erickson et al (US 2006/0032769), Walton (WO 93/11814), Thorne (US 5,823,997), Doo et al (WO 2004/037325), and Leonard (US 5,431,630).
In regards to claim 1, Stevens teaches a drug delivery needle cannula assembly (Figures 1-4), comprising: 
a hub (hub section [11] and ring section [13]), the hub comprising a first end and a second end, and a hub protrusion (distal portion of ring section [13] that extends distally of hub section [11]) extending distally of the first end of the hub (Figure 1)
a needle cannula (cannula [12]) inserted into and fixedly connected to said hub protrusion such that a patient end of the needle cannula extends distally of the hub protrusion and a non-patient end of the needle cannula extends within a hub cavity of the hub (Figure 1)
an inner shield (sheath [21]) disposed on the hub protrusion for covering the patient end of the needle cannula and abutting a base of the hub at a first end of the inner shield, the inner shield having a diameter smaller than a diameter of the hub (Figure 1)
wherein said hub comprises side walls that remain exposed when said inner shield is disposed on said hub protrusion (Figure 1)
Stevens teaches the hub adapted to being mounted on the outlet end of a hypodermic syringe and other apparatus for administering medicaments (column 1, lines 9-14); however, Stevens does not specifically teach the hub adapted for connection to an insulin pen with the non-patient end extending within the hub cavity of the hub to penetrate a septum and access a fluid within the insulin pen when the hub is connected to the insulin pen. Erickson et al teaches a drug delivery needle cannula assembly (Figures 1-7), comprising a hub (hub [21]) adapted for connection to an insulin (paragraph [0004]: insulin) pen (medical delivery pen [30]) (Figure 2) with a non-patient end (proximal pointed tip [26"]) extending within a hub cavity (recess [23]) of the hub to penetrate a septum (membrane) and access a fluid (medication) within the insulin pen when the hub is connected to the insulin pen (paragraph [0026]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hub, of the assembly of Stevens, to be adapted for connection to an insulin pen with the non-patient end extending within the hub cavity of the hub to penetrate a septum and access a fluid within the insulin pen when the hub is connected to the insulin pen, as taught by Erickson et al, as medical delivery pens have, more recently, become widely used instead of, or in addition to, syringes, e.g., by diabetics, who frequently inject themselves several times a day with accurately measured, adjustable, pre-selected amounts of insulin or other medication, and medical delivery pens are popular with many people for several reasons including the convenience of compact carrying cases which can fit into a purse or equivalent (paragraph [0004]).
	Further, Stevens does not teach a flange disposed at a second end of the inner shield opposite the first end of the inner shield. Walton teaches a drug delivery needle cannula assembly (Figures 2A-2B) comprising an inner shield (needle housing [11]) having a flange (base [17]) disposed at a second end of the inner shield opposite a first end of the inner shield. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner shield, of the modified assembly of Stevens and Erickson et al, to have a flange disposed at a second end of the inner shield opposite a first end of the inner shield, as taught by Walton, as such will allow the inner shield to be secured to a flat surface on a table for example, such that when the inner shield is held by the left hand (of a right handed person), the inner shield will not move relative to the flange to which it is secured, which will allow for removal, by screwing off, of the hub and the needle cannula from a syringe/pen without the user having to touch the hub or the needle cannula directly (page 1, Disclosure of the Invention, 3rd paragraph)(page 3, Description of the Preferred Embodiments, 3rd paragraph).
	Further, Stevens does not teach a label tab removably bonded to the second end of the hub for preserving a sterility of the non-patient end of said needle cannula prior to removal of the label tab, and said label tab is bonded to the second end of the hub, as Stevens teaches a cap [28] removably connected to the second end of the hub for preserving a sterility of the non-patient end of said needle cannula prior to removal of the cap (Figure 1)(column 3, line 75, to column 4, lines 1-3), and said cap is connected to the second end of the hub (Figure 1). Thorne teaches a needle cannula assembly (Figures 4-11) comprising a label tab (back seal [114]) removably bonded (releasibly, adhesively affixed) to a second end of a hub (barrel assembly [110]) for preserving a sterility of a non-patient end of a needle cannula (needle [40]) prior to removal of the label tab, and said label tab is bonded to the second end of the hub (Figure 5)(column 7, lines 8-11). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the cap, of the modified assembly of Stevens, Erickson et al, and Walton, to be a label tab removably bonded to the second end of the hub, as taught by Thorne, as such will provide a sterile barrier and tamper indicator until removed from the hub for use (column 7, lines 8-11).
	Further, Stevens is silent about wherein said hub is made of a biodegradable material. Doo et al teaches a drug delivery needle cannula assembly (Figure 1) wherein a hub (hub [2]) is made of a biodegradable material (page 7, lines 29-30). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hub, of the modified assembly of Stevens, Erickson et al, Walton, and Thorne, to be made of a biodegradable material, as taught by Doo et al, as such has high biocompatibility (page 2, lines 11-13) which is not toxic, injurious, or physiologically reactive with living tissue or a living system and will not cause immunological rejection (https://www.merriam-webster.com/dictionary/biocompatibility). 
	Further, Stevens is silent about whether the inner shield is made of biodegradable polylactide (PLA). Leonard teaches a drug delivery needle cannula assembly (Figures 1-2) wherein an inner shield (needle guard [12]) is made of biodegradable polylactide (column 3, lines 49-61). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the inner shield, of the modified assembly of Stevens, Erickson et al, Walton, Thorne, and Doo et al, to be made of biodegradable polylactide, as taught by Leonard, as such is a heat-labile material (column 3, lines 49-61) which can melt and flow onto the needle cannula when heated and, when cooled, the material will solidify and encapsulate the needle cannula within the chamber of the inner shield (Abstract) which will prevent inadvertent needle cannula punctures or sticks (column 1, lines 5-7) from a used needle cannula.
	Further, Stevens is silent about whether a wall thickness of the inner shield is approximately 0.025 inches. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify a wall thickness of the inner shield, of the modified assembly of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard, to be approximately 0.025 inches, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified assembly of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard would not operate differently with the claimed wall thickness. Further, Applicant places no criticality on the claimed wall thickness.
	Further, Stevens and Leonard are silent about whether a volume of PLA forming the inner shield is 0.85 mL. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify a volume of PLA forming the inner shield, of the modified assembly of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard, to be 0.85 mL, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified assembly of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard would not operate differently with the claimed volume of PLA. Further, Applicant places no criticality on the claimed volume of PLA.
In regards to claim 9, in the modified assembly of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard, Stevens does not teach a label tab. Thorne teaches that said label tab comprises a label [114]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the label tab, of the modified assembly of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard, to comprise a label, as taught by Thorne, as such will provide a sterile barrier and tamper indicator until removed from the hub for use (column 7, lines 8-11).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	In regards to claim 1, Applicant argued: The Examiner rejected claims 1, 2 and 9 under 35 U.S.C. 103(a) as being obvious over Stevens, in view of Erickson, Walton, Thorne and Leonard. The Examiner appears to dismiss the size limitations of claim 1, but as discussed in the specification, the size is selected for a reason related to the selected material (PLA). That is, as described in [0035], when the material is PLA, rather than standard polypropylene, the average peak penetration force is increased from 2.1 lbf to between 5.2 lbf and 5.4 lbf. Accordingly, the thinner walls and less volume of PLA is needed to provide equivalent protection force. Such motivation is not found in the prior art of record. Accordingly, the Examiner has not provided an adequate reason for the combination of Stevens, Erickson, Walton, Thorne and Leonard, that explains why one of ordinary skill in the art would be motivated to produce a biodegradable inner shield and hub made of PLA and of the recited dimensions. The Examiner's recitation of Garner v TEC Syst., Inc., 725 F.2d 1338 is misplaced since the combination of dimensions and material recited in claim 1 do perform differently than Appl. No. 13/138,308Reply to October 28, 2021 Non-Final Office ActionAmendment filed January 28, 2022prior art devices. That is, prior art devices require more material and thicker walls to perform the equivalent protective function, which at volume production is a significant advantage of embodiments of the present disclosure (Remarks/Arguments, pages 4-5). Examiner disagrees. First, though argued by Applicant, Specification (paragraph [0035]) does not recite: when the material is PLA, rather than standard polypropylene, the average peak penetration force is increased from 2.1 lbf to between 5.2 lbf and 5.4 lbf. Accordingly, the thinner walls and less volume of PLA is needed to provide equivalent protection force. Specification (paragraph [0035]) instead recites: The label tab 641 is bonded to a second end 637 of the hub 631. The label tab 641 protects the non-patient end of the needle 621. The side walls 639 of the hub 631 are exposed when the inner shield 611 and label tab 641 are disposed on the hub. Sterility of the needle 621 is preserved by the inner shield 611 at a first end 633 of the hub 631 and the label tab 641 at the second end 637 of the hub. As in the previous embodiment, no outer cover is needed. Applicant may be referring to Specification (paragraph [0042]) which recites: FIG. 7 is a plot of the peak penetration force required for a standard production 31 gage x 5 mm pen needle to penetrate the outer walls of an outer cover. Peak penetration force is plotted as a function of the outer cover material. A standard polypropylene outer cover has an average peak penetration force of 2.1 lbf. Outer covers made from PLA 3001D and PLA 3051, available from NatureWorks LLC of Minnetonka, Minnesota, have average peak penetration forces of 5.2 lbf and 5.4 lbf, respectively. Thus, as shown in FIG. 7, a greater force is required to penetrate the outer cover made of a PLA polymer than an outer cover made of polypropylene. Accordingly, outer covers and other components made of a PLA polymer can have a WO 2010/090734 PCT/US2010/000304reduced wall thickness, while still providing equivalent or greater penetration resistance. However, Specification (paragraph [0042]) while disclosing advantages of the inner shield being made of PLA, Specification (paragraph [0042]) does not disclose advantages of the specific wall thickness of the inner shield being “approximately 0.025 inches” or the specific volume of PLA forming the inner shield being “0.85 mL”. Second, obviousness rationales have been provided in the rejection above having a combination of Stevens, Erickson et al, Walton, Thorne, Doo et al, and Leonard. Third, Doo et al renders obvious the hub [2] being made of a biodegradable material (page 7, lines 29-30). Leonard renders obvious the inner shield [12] made of biodegradable polylactide (column 3, lines 49-61). And the Specification does not disclose advantages of the specific wall thickness of the inner shield being “approximately 0.025 inches” or the specific volume of PLA forming the inner shield being “0.85 mL”, thus being obvious to a person having ordinary skill in the art at the time the invention was made under Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) in which it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783